Dear Senator Smith and Mr. Talley:
This office has received two opinion requests concerning teacher schedules in Grant Parish.  The requests have been consolidated into one Attorney General Opinion because they are related to one another.
The Grant Parish School Board has increased the instructional day by ten minutes, from 360 to 370 minutes.  However, the School Board has also reduced by one-half day per month, approximately 180 minutes, the instructional time that students receive.  The School Board has required that teacher attend professional development sessions during those 180 minutes, or three hours. This opinion will assume that the net result of the above is that there has been no increase in the amount of annual instructional time, but that the amount of time teachers are required to work, i.e. attend professional development sessions, has increased by three hours per month.
Mr. Talley has asked if the Grant Parish School Board can require that teachers who don't attend the required three hour professional development submit leave for that time.  Senator Smith has withdrawn one of his inquiries but maintains the following two queries: can the School Board require that non-attending teachers take leave for the sessions and deduct pay; and is the school board required to increase the teacher's pay for the additional three hours per month of required professional development.
Both state law and the policy of the Board of Elementary and Secondary Education (BESE) require a minimum numbers of instructional days and instructional minutes in each day. Though local boards are allowed to vary the length of each instructional day, both state law and BESE policy require a minimum of 63,000 minutes in the course of the school year, i.e. 175 days times 360 minutes.  See e.g. La. R.S. 17:154 and 17:154.1; BESE Bulletin 741, § 1.009.16 et seq.
As stated above, this opinion is assuming that there has been no net increase in the annual number of instructional minutes in Grant Parish in the academic year, and that students are at least receiving the required minimum number of annual instructional minutes.
La. R.S. 17:154.2 does require school boards to increase teacher compensation "for any elementary or secondary public school teacher required to teach beyond the minimum daily session pursuant to R.S. 17:154 or 17:154.1 or beyond the average teaching school day observed during the 1985-1986 school session, at the option of the board." (Emphasis supplied). However, as there has been no increase in the amount of annual instructional minutes in Grant Parish, this statute is not applicable to the situation.
By Act 160 of the 1998 First Extraordinary Session of the Louisiana Legislature, the amount of days all teachers must work was increased from 180 to 182, with no fewer than 175 consisting of instructional days.  State funds specifically allocated for teacher pay were increased at the same time.  Moreover, the same Act will require up to three additional days of teacher "staff development" when state funds appropriated for salary increases for teachers increases a certain specified amount in the future.
This opinion assumes that the increased amount of required professional development time at issue in Grant Parish was required by and is in compliance with the above Act.
Therefore, in answer to Mr. Tally's question, the Grant Parish School Board can require that teachers who don't attend the required three hours of professional development per month submit a leave request for that time.  Additionally, in response to Senator's Smith's questions, while the Grant Parish School Board may require a leave request or a deduction of pay for nonattending teachers, they can't do both. Finally, teacher pay was increased by an  amount specified in Act 160 when the same Act increased the number of staff development days.
I trust the above responds to your inquiries.
Very truly yours,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY:_______________________________ JAMES C. HRDLICKA ASSISTANT ATTORNEY GENERAL
RPI:JCH:lrs